ATTORNEY GENERAL OF TEXAS
                                              GREG        ABBOTT




                                                   May 14,2010



The Honorable Rob Eissler                                  Opinion No. GA-0774
Chairman, Committee on Public Education
Texas House of Representatives                             Re: Whether school district resources may be
Post Office Box 2910                                       used to process payroll deductions to fund
Austin, Texas 78768-2910                                   political donations (RQ-0688-GA)

Dear Representative Eissler:

       You have requested that we answer the question submitted by your colleague, Representative
Leo Berman, who asked, "Is it permissible for government resources to be utilized to process
government paycheck deductions for political campaign donations?"t He limited his analysis to
whether a school district may process a payroll deduction for political contributions to a political
committee. See Request Letter at 1-3. We limit our analysis accordingly. See Tex. Att'y Gen. Op.
Nos. GA-0670 (2008) at 2 n.2, JC-0521 (2002) at 2, DM-42 (1991) at 1 (limiting analysis to issues
discussed in the opinion request letter).

I.      Background

        The Request Letter notes that the Texas State Teachers Association ("TSTA") provides its
members and prospective members a form on which they may authorize their school district
employers to make automatic, monthly deductions from their paychecks for payment to the TSTA
Political Action Committee ("TSTA-PAC") and the National Education Association Fund for
Children and Public Education (''NEA-Fund''), which is also a political action committee. 2 See
Request Letter at 2 (citing Texas State Teachers AssociationlNational Education Agency Enrollment
Form3 and TSTA-PAC Direct Debit Authorization Form4). Completed forms are forwarded to
school districts, which process the authorizations and deduct the political contributions to TSTA-
PAC and NEA-Fund from employees' paychecks. Request Letter at 2. According to the Request




        'See Request Letter from Honorable Leo Berman, Former Chair, Committee on Elections, Texas House of
Representatives at 1 (Mar. 18,2008), available at http://www.texasattomeygeneral.gov.

        2The Request Letter uses the acronym "NEA-PAC"; the acronym "NEA-Fund" is indicated on the enrollment
form and is used on the National Education Association ("NEA") website.

        3Available   at http://www.tsta.org/includes/imagesiFallform.pdf (last visited May 11, 2010).

        4Available at http://www.tsta.org/legislative/update/pACnew.pdf (last visited May 11, 2010).
The Honorable Rob Eissler - Page 2                   (GA-0774)



Letter, school district resources are used to set up the deductions and facilitate the transfer of funds
to TSTA-PAC and NEA-Fund. Id.

II.      Legal Analysis

        School districts may process payroll deductions only if their authority to do so is expressly
granted by the constitution or statutes or necessarily implied therefrom. See Geffert v. Yorktown
Indep. Sch. Dist., 290 S.W. 1083, 1084 (Tex. Comm'n App. 1927) (explaining that independent
school districts have only those powers specifically given or implied as a necessary incident to those
expressly conferred and that their powers must be exercised in strict conformity with the mandatory
direction of the Legislature); Fowler v. Tyler Indep. Sch. Dist., 232 S.W.3d 335, 338-39 (Tex.
App.-Tyler 2007, pet. denied) (noting that a public school district exercises only those powers that
the state delegates to it); Tex. Att'y Gen. Op. No. GA-0596 (2008) at 2 n.2 (same).

         A.    Express Statutory Authority

        We have not found, and no briefing to this office has identified, any statute specifically
authorizing a school district to provide payroll deductions for political contributions to political
committees. s The Request Letter discusses section 22.001 of the Education Code, which provides,
"A school district employee is entitled to have an amount deducted from the employee's salary for
membership fees or dues to a professional organization." TEx. EDUC. CODE ANN. § 22.001(a)
(Vernon 2006). We review section 22.00 1 to determine whether it authorizes payroll deductions for
political contributions to political committees. School districts would have express statutory
authority to utilize governmental resources to process such deductions for contributions to TSTA-
PAC and NEA-Fund under section 22.001 if TSTA-PAC and NEA-Fund were "professional
organizations" and the deductions were "membership fees or dues."

         No statute, rule, or appellate court opinion defines the term "professional organization" as
used in section 22.001(a). Nor were we provided any information, briefing, or analysis attempting
to define the term. When statutory terms are undefined, they are to be construed according to their
common meaning. TEx. GOV'T CODE ANN. § 3l:l.011(a) (Vernon 2005). Texas courts rely on
dictionaries to determine the meaning of terms not defined in statute. See Ctr. Point Energy Entex
v. R.R. Comm 'n, 208 S. W.3d 608,619 (Tex. App.-Austin 2006, pet. dism' d) (explaining that Texas
courts may rely on commonly-used dictionaries to discern the plain meaning of statutory terms)
(citing Powell v. Stover, 165 S.W.3d 322, 326 (Tex. 2005»; Tex. Att'yGen. Op. No. JC-0577 (2002)
at 2 (relying on a dictionary to determine the meaning of an undefined term in the Texas Education


          5TSTA-PAC is a general purpose political committee under chapter 251 of the Texas Election Code. See TEX.
ELEC. CODE ANN. § 25 1.00 1(14)(A)-{B) (Vernon 2010) (defming a general purpose political committee). See also
TEXAS Enncs COMMISSION, ACTIVE POW'ICAL COMMITTEES (PACs) AND THEIR TREASURERS (listing TSTA-PAC as
a general purpose committee), available at http://www.ethics.state.tx.us/teddlpaclistc.htm(lastvisitedMay 11,2010).
NEA-Fund is a political committee established under federal law and regulated by the Federal Election Commission
("FEC"). See FEC FORM 1, STATEMENT OF ORGANIZATION, NEA FUND FOR ClllLDREN AND EDUCATION at 2 (reporting
that NEA-Fund is a political action committee that is a separate segregated fund under federal law), available at
http://images.nictusa.com/pdfl736/29991868736/29991868736.pdf#navpanes=O (last visited May 11, 2010).
The Honorable Rob Eissler - Page 3                      (GA-0774)



Code). A commonly-used dictionary defines a "professional association" as "[a] group of
professionals organized for education, social activity, or lobbying, such as a bar association."
BLACK'S LAW DICTIONARY 141 (9th ed. 2009) (emphasis added). The noun "organization" means:
"A body of persons (such as a union or corporation) formed for a common purpose. - Also termed
society." Id. at 1210. The adjective "professional" means "of, relating to, or characteristic of a
profession." MERRIAM-WEBSTER' S COLLEGIATE DICTIONARY 991 (11 th ed. 2004); see also id.
(defining the noun "profession" as "a calling requiring specialized knowledge and often long and
intensive academic preparation"). These definitions suggest that the term "professional
organization" could be defined as a group of professionals organized for a common purpose relating
to their profession. 6

        In order to determine whether TSTA-PAC and NEA-Fund are groups of professionals
organized for a common purpose relating to their profession for purposes of Education Code section
22.001, we contrast the functions of TSTA and NEA from those of TSTA-PAC and NEA-Fund.
TSTA-PAC is a general purpose political committee under chapter 251 of Texas Election Code.
See supra note 5. Section 251.001 describes a "general-purpose committee" as a "political
committee that has among its principal purposes: supporting or opposing: two or more candidates
who are unidentified or are seeking offices that are unknown; or one or more measures that are
unidentified; or assisting two or more officeholders who are unidentified." TEx. ELEC. CODE ANN.
§ 251.001(14)(A)-{B) (Vernon 2010) (internal notations omitted). NEA-Fund is a political
committee and separate segregated fund ("SSF") regulated by the FEC. See supra note 5. NEA-
Fund collects contributions to make contributions, expenditures, and political communications to
influence federal elections. See FEC, SEPARATE SEGREGATED FUNDS AND NON-CONNECTED PACs. 7
Thus, political committees perform a somewhat narrow range of state and federally-regulated
political-functions. 8

      NEA is a federally-chartered corporation formed to advance the profession of teaching and
promote the cause of education in America. 36 V.S.C.A. §§ 151101, 151102 (2001). TSTA is a




           6The meaning of the term "professional organization" as it is used throughout the Education Code is consistent
with that defmition. See, e.g., TEX. EDUC. CODE ANN. §§ 61.090(c)(2) (Vernon 2006) (providing that "professional
organizations" disseminate "assessment and care protocols" as well as "informational materials regarding the
professional, organizational, and managerial capacities necessary to advance the quality of care in long-term care
facilities"), 132.002(a)(5) (Vernon Supp. 2009) (indicating that "professional organizations" sponsor courses for their
members), 100 1.002(c)(4) (Vernon Supp. 2009) (providing that "professional organizations" sponsor driving education
courses to instruct their members). See also TEX. GOy'T CODE ANN. § 311.011 (a) (Vernon 2005) (providing that words
and phrases shall be read in context); Monsanto v. Cornerstones Mun. Util. Dist., 865 S.W.2d 937,940 (Tex. 1993)
(interpreting a statutory term by analyzing its use in other statutes).
         7Available at http://www.fec.gov/pageslbrochures/ssfvnonconnected.pdf (last visited May      11, 2010).
          8See, e.g., TSTAlNEA2009-1 0ENROLLMENT FORM (stating that TSTA-PAC andNEA-Fund"co llectvoluntary
contributions from Association members and use these contributions for political purposes, including, but not limited
to, making contributions to and expenditures on behalf of friends of public education who are candidates for federal
office"), available at http://www.tsta.orgiincludes/imagesiFallform.pdf(last visited May 11, 2010).
The Honorable Rob Eissler - Page 4                     (GA.,0774)



non-profit corporation organized for educational and scientific purposes. 9 TSTA performs many
functions associated with professional organizations, such as offering its members teaching
workshops, online classes through the NEA Academy, and summer leadership-academies. See
About TSTAlNEA. IO TSTA also offers Educational Support Professional Conferences and
professional awards programs. See TSTA LOCAL ASSOCIA nONS. I I In addition to its educational
programs, TSTA offers its members access to discounted products and services, the ability to
purchase health-care coverage, legal liability coverage, and access to NEA programs. See ABOUT
TSTAlNEA, supra note 11. In summary, TSTA and NEA appear to be groups of professionals
organized for a purpose relating to their profession, while TSTA-PAC and NEA-Fund appear merely
to collect contributions and make contributions, expenditures, and political communications to
influence elections.

        In order for a school district to have authority to process the payroll deductions for
contributions to TSTA-PAC and NEA-Fund, not only would those political committees have to be
"professional organizations" for purposes of section 22.001, but school district employees'
contributions to them would also have to be membership fees or dues. See TEx. EDUC. CODE ANN.
§ 22.001(a) (Vernon 2006) (providing a school district employee is entitled to have an amount
deducted from the employee's salary for membership fees or dues to professional organizations).
The Education Code does not define the terms "membership fees" and "dues" and we received no
briefing that attempted to define them. However, the terms "membership fees" or "dues" commonly
denote a fixed amount of money due or owed in exchange for membership status. See MERRIAM-
WEBSTER'S COLLEGIATE DICTIONARY 740 (9th ed. 1990) (defining the noun "membership" as "the
state or status of being a member"), id. at 454 (defining the noun "fee" as a "fixed charge"), id at
387 (defining the noun "due" as "something due or owed ... a payment or obligation required by
law or custom").

        In contrast to the fixed amount of money due or owed in exchange for membership in a
professional organization, political contributions do not confer membership status on the contributor.
See TEX. ELEC. CODE ANN. § 251.001(3) (Vernon 2010) (defining a "campaign contribution" as a
contribution to a "political committee offered or given with the intent that it be used in connection
with a campaign for elective office or on a measure") (emphasis added). See also 11 C.F.R. § 114.5
(2010) (requiring that contributions to SSFs be voluntary). Accordingly, the FEC contrasts


         9See TEX. Bus. ORG. CODE ANN. §§ 22.001(5) (Vernon 2009) (defming "nonprofit corporation" as "a
corporation no part ofthe income ofwhich is distributable to a member, director, or officer ofthe corporation"); 402.005
(providing that, with some exceptions, the Texas Business Organizations Code applies to an entity created before January
 1,2006). See also TEXAS STATE TEACHERS ASSOCIATION, ARTICLES OF INCORPORATION at 2 (July 24, 1923) (creating
the TSTA as an educational and scientific corporation), id. ARTICLES OF AMENDMENT TO THE ARTICLES OF
INCORPORATION at 1 (June 3, 1982) (amending the TSTA Articles of Incorporation) (both on file with the Texas
Secretary of State).
         IOAvailable at http://www.tsta.orglinside/aboutlindex.shtml (last visited May 11,2010).

        llAvailable at http://www.tsta.orglinside/locals/ (noting that TSTA held several Educational Support
Conferences) (last visited May 11, 2010); see also TSTAINEA AWARDS PROGRAMS (describing TSTA's awards
programs), available at http://www.tsta.orglnews/currentlawards.shtml (last visited May 11, 2010).
The Honorable Rob Eissler - Page 5                (GA-0774)



membership fees or dues to a professional organization from contributions made to political
committees. See FEDERAL ELECTION COMMISSION CAMPAIGN GUIDE, CORPORATIONS AND LABOR
ORGANIZATIONS at 19 (Jan. 2007)12 (noting that an "SSF may not use dues or fees obtained as a
condition of membership or employment in the connected organization, even if the dues or fees are
refundable upon request").

        We note that briefs received by our office arguing that school districts have authority to
process the payroll deductions for contributions to political committees do not claim that such
deductions constitute membership fees or dues. Instead, like state and federal law, the briefs
consistently distinguish political-committee contributions from membership fees and dues. See Brief
of Texas State Teachers AssociationlNational Education Association at 3 (Apr. 21, 2008) (noting
that "TSTA has the responsibility of separating dues and PAC deductions in accordance with state
and federal election laws. Thus, school districts do not expend any other effort or resources to
process a PAC contribution than what they are already required to do by law for a dues deduction.")
[hereinafter TSTA Brief]; Brief of Texas Classroom Teachers Association at 10 n.3 (May 5, 2008)
(distinguishing "contributions to the political action committee affiliated with the Texas Classroom
Teachers Association" from "association dues that members can have withheld from their paychecks
pursuant to Section 22.001, Texas Education Code"); Brief of Texas American Federation of
Teachers at 2 (May 5, 2008) ("No Texas statute prohibits an independent school district from
including an authorized contribution to a'political action committee when it makes the authorized
deduction for membership dues.").

        Accordingly, a court would likely conclude that contributions to political committees such
as TSTA-PAC and NEA-Fund are not membership fees or dues to professional organizations. As
a result, a school district would not have express authority to process payroll deductions for
contributions to TSTA-PAC or NEA-Fund under section 22.001 of the Education Code.

       B.    Implied Authority

         Having concluded that school districts do not have express authority to process payroll
deductions for political contributions, we turn to the question of their implied authority. School
districts have implied authority to perform acts that are reasonably necessary to carry out their
expressly-granted duties. Geffert, 290 S.W. at 1084. A court would determine whether a statute
impliedly authorizes a school district's act by determining whether the act would be necessary in
order for the district to use its statutorily-prescribed powers. See Thompson v. Elmo Indep. Sch.
Dist., 269 S.W. 868,870 (Tex. Civ. App.-Waco 1925, no writ) (noting that a school district has
implied powers that are indispensable, rather than merely convenient, to its declared objects and
purposes) (citing Foster v. City o/Waco, 255 s..W: 1104, 1105-06 (Tex. 1923)).

       In determining whether school districts' express authority to process payroll deductions for
membership fees or dues to professional organizations necessarily implies authority to process
contributions to political committees, we first note that TSTA appears to conclude that districts may


       12Available at http://wWw.fec.gov/pdflcolagui.pdf(lastvisitedMay 11, 2010).
The Honorable Rob Eissler - Page 6                   (GA-0774)



process membership dues without processing contributions to political committees. 13 Furthermore,
school districts may process expressly-authorized deductions for their employees' health-plan
expenses and child-care expenses without any apparent need to also process deductions for
contributions to political committees. See TEx. EDUC. CODE ANN. § 22.005 (Vernon 2006), TEx.
INs. CODE ANN. art. 3.51 (Vernon 2009) (authorizing school districts to deduct health-care expenses
from their employees' paychecks); see also TEx. GOV'T CODE ANN. § 610.021 (Vernon 2004)
(authorizing school districts to enter into agreements with their employees to reduce their employees'
periodic compensation by an amount to be paid ~or child-care expenses). Compare TEx. EDUC.
CODE ANN. § 22.002(b) (Vernon 2006) (requiring, upon satisfaction of certain requirements, a
school district to honor its employees' assignment, pledge, or transfer of salary or wages as security
for indebtedness). Thus, the Legislature's decision to grant school districts express power to process
payroll deductions for specific purposes indicates that it did not necessarily grant school districts the
power to process payroll deductions for non-specified purposes. See Old Am. County Mut. Insur.
Fire Co. v. Sanchez, 149 S.W.3d 111, 115 (Tex. 2004) (presuming that every word of a statute is
included or excluded for a reason); see also Brookshire v. Houston Indep. Sch. Dist., 508 S. W.2d
675,679 (Tex. Civ. App.-Houston [14th Dist.] 1974, no writ) (finding that a law did not apply to
a school district beyond the specified terms of the law because ''the 'inclusion of the specific
limitation excludes all others "') (citing Harris County v. Crooker, 248 S.W. 652, 655 (Tex. 1923)).

        Indeed, if school districts' express authority to process payroll deductions for membership
fees or dues to professional organizations granted districts implicit authority to process deductions
for other purposes, the Legislature would not have granted districts express authority to process
deductions for other purposes, including health-care and child-care expenses. See City ofRockwall
v. Hughes, 246 S. W.3d 621,636 (Tex. 2008) (explaining that the Legislature is presumed not to have
done a useless act). SeealsoAckerv. Tex. WaterComm'n, 790 S.W.2d299, 301 (Tex. 1990)(noting
thatthe Legislature is presumed to have enacted a statute with complete knowledge of the existing
law and with reference to it). Accordingly, a court would likely find that school districts do not have
implied statutory-authority to process payroll deductions for political committee contributions.

        The conclusion that the Legislature did not impliedly grant districts authority to process
payroll deductions for contributions to political committees is consistent with the Legislature's
general aversion to the use of public funds for political purposes. See, e.g., TEx. EDUC. CODE ANN.
§ 11.169 (Vernon Supp. 2009) ("Notwithstanding any other law, the board of trustees of an
independent school district may not use state or local funds or other resources of the district to
electioneer for or against any candidate, measure, or political party."); TEx. GOV'T CODE ANN. §
556.004(a) (Vernon 2004) (noting that "[a] state agency may not use any money under its control,
including appropriated money, to finance or otherwise support the candidacy of a person for an office
in the legislative, executive, or judicial branch of state government or of the government of the
United States").


         \3See TSTAlNEA2009-10 ENROLLMENT FORM (allowing TSTA members to authorize payroll deductions for
TSTAINEA membership dues while declining to authorize payroll deductions for TSTA-PAC and NEA-Fund
contributions), available athttp://www.tsta.org/includes/images/Fallform.pdf(lastvisitedMay 11,2010); see also TSTA
Brief at 3 (noting that the amount deducted under section 22.001 of the Education Code would include a PAC
contribution only if the employee chooses to make a PAC contribution).
The Honorable Rob Eissler - Page 7                     (GA-,0774)




         C.     First Amendment Freedom of Speech

         We received several briefs that questioned whether prohibiting payroll deductions for
political contributions would be unconstitutional. See, e.g., TSTA Brief at 4-7. The United States
Supreme Court recently considered this question. It ruled that a state's "ban on political payroll
deductions" is "justified by the State's interest in avoiding the reality or appearance of government
favoritism or entanglement with partisan politics." Ysursa v. Pocatello Educ. Ass 'n., 129 S. Ct.
1093, 1098 (2009). In the Ysursa case, the question before the Court was "whether the State must
affirmatively assist political speech by allowing public employers to administer payroll deductions
for political activities. For the reasons set forth in [the] opinion, the answer is no." Id. at 1101. The
Supreme Court found that the state's ban on political payroll deductions did not infringe the exercise
of First Amendment rights. Id. at 1098. Consequently, the Legislature's decision not to authorize
school districts to process deductions for contributions to political committees would likely
withstand a constitutional challenge. 14

         D.     Penal Code Section 39.02

        Finally, it is argued that the "use of public resources to collect and distribute political
donations would appear to be a criminal misapplication of state resources which violates Penal Code
[section] 39.02." Request Letter at 2-3. In order to commit an offense under section 39.02 of the
Penal Code, a public servant would have to "with intent to obtain a benefit or with intent to harm
or defraud another ... intentionally or knowingly ... misuse[] government property, services,
personnel, or any other thing of value. " TEx. PENAL CODE ANN. § 39 .02(a)(2) (Vemon SUpp. 2009).
Proof of a public servant's culpable mental state is a fact question that cannot be resolved in the
opinion process. Tex. Att'y Gen. Op. No. GA-0326 (2005) at 6. Thus, we cannot determine as a
matter oflaw whether the processing of payroll deductions for contributions to political committees
by school district staff on school district computers would violate Penal Code section 39.02(a)(2).




        14Neither this opinion nor the Ysursa case affects a school district employee's right to contribute to political
committees by a process other than a publicly-administered payroll deduction.
The Honorable Rob Eissler - Page 8           (GA-0774)



                                     SUMMARY

                     Under longstanding Texas case law, school districts have only
             that authority expressly or impliedly granted by the Legislature.

                     The Legislature expressly authorizes school districts to
             process school district employees' payroll deductions for health-care
             expenses, child-care costs, security for indebtedness, and membership
             fees or dues to professional organizations. However, the Legislature
             has not expressly authorized school districts to process payroll
             deductions for contributions to political committees such as TSTA-
             PAC and NEA-Fund.

                      The Legislature impliedly authorizes school districts to
             undertake those activities that school districts would need to do in
             order to exercise the authority that the Legislature expressly granted
             them. However, the Legislature has not impliedly authorized school
             districts to process payroll deductions for contributions to political
             committees such as TSTA-PAC and NEA-Fund because doing so
             would not be necessary to perform school districts' expressly
             authorized functions.

                    Because the Legislature has not expressly or impliedly
             authorized school districts to process payroll deductions for
             contributions to political committees such as TSTA-PAC and NEA-
             Fund, Texas law prohibits school' districts from processing such
             contributions.

                    The Legislature's decision notto authorize school districts to
             process payroll deductions for contributions to political committees
             would likely withstand a constitutional challenge.

                     Proof of a public servant's culpable mental state is a fact
             question that cannot be resolved in the opinion process. Thus, we
             cannot determine as a matter oflaw whether the processing of payroll
             deductions for contributions to political committees by school district
             staff on school district computers would violate section 39.02(a)(2)
             of the Penal Code.




                                            Attorney General of Texas
The Honorable Rob Eissler - Page 9          (GA-0774)



ANDREW WEBER
First Assistant Attorney General

JONATHAN K. FRELS
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Christy Drake-Adams
Assistant Attorney General, Opinion Committee